DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puglis (US PN 3,084,871).
Regarding claim 1, Puglis discloses a cosmetic container assembly (item 10, figure 1) capable of simultaneously discharging multiple kinds of contents through a single pumping action comprising: 
a plurality of cosmetic containers (items 26, figure 1), each of which includes a container (figure 1), which contains contents therein and is open at an upper end thereof, and a pump dispenser (pressurize material dispenser mechanism disposed on top of container 26, figure 1), which is mounted in the open end of the container and is capable of pumping the contents in the container to extrude the contents upwards through a hollow piston rod (item 66, figure 1) by repeated pressing action of the piston rod; 
a base (item 14, figure 1), on which the plurality of cosmetic containers are disposed at regular intervals and which is provided in the center thereof with a button-supporting shaft (item 44, figure 1), which extends upwards; 
a press plate (item 18, figure 1), which is horizontally disposed above the cosmetic containers and through a central region (item 28, figure 1) of which the button-supporting shaft extends, the press plate including connection ports (holes 80 receive stems 66 of pressurized containers 26, figures 1, 4, and 5) formed in a lower surface thereof at regular intervals so as to allow upper ends of the piston rods of the pump dispensers to be fitted thereinto, a discharge port (item 70, figure 4) formed in a periphery thereof so as to discharge the contents, discharge channels (figures 1, 4, and 5) formed therein so as to connect the connection ports with the discharge port, and a support shaft (item 30, figure 4) formed on an upper surface thereof so as to project upwards; and 
a lever push button (item 54, figure 1), which is rotatably coupled at a front end thereof to an upper end of the button-supporting shaft (at point 50, figures 4 and 5) and is provided on a lower surface of the front end thereof with a press protrusion (finger press portion at the end, figure 2) configured to press the support shaft of the press plate and which is configured to move the press plate downwards and thus to simultaneously press the pump dispensers of the cosmetic containers to perform a pumping action when a rear end of the lever push button is pressed (column 3, lines 1-75, the actuating lever 54 is pressed down which presses the pump dispensers of the containers to dispense fluid from the containers).
	Regarding claim 2, Puglis discloses that the press plate includes a shaft guide (item 30, figure 5), which is formed around a shaft through hole, through which the button-supporting shaft extends, so as to surround an outer surface of the button-supporting shaft such that the press plate is moved upwards and downwards along the button-supporting shaft without inclination thereof.
	Regarding claim 3, Puglis discloses a container housing (item 12, figure 1), which is disposed around the cosmetic containers and the press plate so as to surround the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents discloses subject matter related to dispensers with plurality of containers and dispensing one or several fluids from such plurality of containers via a pressing mechanism: US PN 4,549,674, US PN 8,800,818, US PG PUB 2016/0286932, US PG PUB 20180056312, US PN 10,584,023, and US PG PUB 2021/0235846.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754